Citation Nr: 0402016	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  00-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1960 to March 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in June 2000, which denied a claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge, sitting at New Orleans, 
Louisiana, in September 2001.  


FINDING OF FACT

The veteran's bilateral sensorineural hearing loss, first 
diagnosed more than three decades after discharge, is not 
shown to be related to active duty.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in, or 
aggravated by, service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  If a veteran served 90 days or more during a period 
of war or after December 31, 1946, and sensorineural hearing 
loss become manifest to a degree of ten percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2003).

Regulations at 38 C.F.R. § 3.385 (2003) provide that impaired 
hearing would be deemed a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  Hearing impairment is evaluated consistent with 38 
C.F.R. § 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, and 
§ 4.86 (2003).

The Board has reviewed all of the evidence and information of 
record.  The veteran's service medical records (as well as 
Form DD-214) show that he worked as an aircraft mechanic in 
the Air Force.  The veteran's March 1960 entrance examination 
report notes "normal" clinical findings for hearing, but 
these findings apparently did not include an audiometric 
examination.  

The service medical records do, however, indicate that three 
audiometric examinations were performed during active duty 
and upon separation - in April 1960, April 1963, and February 
1964.  The report of the April 1960 examination indicated 
hearing thresholds, for frequencies between 500 hertz and 
4000 hertz, ranging between 5 decibels and 20 decibels in the 
right ear and between 5 decibels and 15 decibels in the left 
ear, as converted to current ISO standards.  The report of an 
audiometric examination conducted in April 1963 indicates 
hearing thresholds at those frequencies ranging between 10 
decibels and 25 decibels in the right ear, and between 10 
decibels and 20 decibels in the left ear, as converted to 
current ISO standards.  The report of the veteran's 
separation medical examination, conducted in February 1964, 
indicates hearing thresholds ranging between 10 decibels and 
30 decibels in each ear, as converted to ISO standards.  

As for post-service evidence pertaining to this claim, the 
record contains the June 1996 report of an audiometric 
examination conducted at a private facility, which shows 
bilateral hearing impairment at levels constituting bilateral 
hearing disability under 38 C.F.R. 3.385 (2003).  In February 
2000, an audiologist from the facility at which the June 1996 
audiometric examination was performed opined that the veteran 
has a high frequency, moderately severe hearing loss in the 
right ear, and a mild low frequency, sloping to moderately 
severe hearing loss in the left ear.  She opined that the 
veteran's hearing loss is consistent with noise-induced 
hearing loss, but did not provide an opinion as to whether 
his hearing loss is attributable to noise exposure in 
service.

More recently, the veteran had his hearing examined at the VA 
medical center (VAMC) in New Orleans in April 2002, in 
connection with this claim.  A report of this examination 
indicates that the veteran had moderate to moderately severe 
mid and high frequency sensorineural hearing loss with 
abnormal thresholds at 1500-8000 hertz in his right ear.  In 
his left ear, the veteran had moderate to moderately severe 
mid and high frequency sensorineural hearing loss with 
abnormal thresholds at 1000-8000 hertz.  The veteran's speech 
recognition test scores were 92 percent in the right ear and 
80 percent in the left ear.  His pure tone test scores were 
an average of 50 decibels in the right ear and average of 80 
decibels in the left ear.  

In the April 2002 examination report, the VA examiner stated 
that he had reviewed the veteran's claim folder, and noted 
that the 1964 (separation) hearing examination results are 
considered normal.  The examiner also concluded: "It is 
unlikely that the hearing loss now exhibited is related to 
[the veteran's] active military service.  It is more likely 
that the sensorineural hearing loss now exhibited is related 
to noise exposure after service . . . advancing age, or some 
other cause."  The examination report notes that the 
veteran's post-discharge occupation was as a metal worker, 
who was last employed at a sheet metal company in 1994.            

The record also contains a report from Dr. J. P. R. dated in 
May 2002.  Dr. J. P. R., who reviewed the veteran's claim 
folder, noted that, "despite a certain amount of noise 
exposure [in service], hearing exams . . . were within normal 
limits at entrance, during and at discharge from service.  
The tests were administered as part of hearing conservation 
program.  Any possible hearing loss from noise stops and does 
not progress after removal from the noise."  With respect to 
the veteran's 30-year history of working with sheet metal, 
Dr. J. P. R. stated that the typical noise level in metal 
fabrication facilities is 90 decibels, which has been shown 
to lead to acquired hearing loss in individuals engaged in 
metal work in such facilities for at least 20 years.  
Further, Dr. J. P. R. noted that the veteran has a history of 
diabetes (not service-connected), which has been shown to be 
associated with sensorineural hearing loss.  Finally, he 
stated that the veteran's hearing loss "cannot be related 
directly or indirectly to any activity during active service.  
It may very well be likely that his present hearing loss . . 
. may be related to conditions since service."  (Emphasis 
supplied in original.)

In light of all of the foregoing, the Board finds that 
evidence favoring the claim (maximum of four years of in-
service noise exposure, which ended some 40 years ago; 
bilateral hearing within normal limits upon separation) and 
against the claim (post-service evidence dated more than 3 
decades after discharge concluding that hearing loss may be 
noise-related, but is likely attributable to 30 years of 
post-service acoustic trauma, and could also be attributable 
to other factors like diabetes and advanced age) are not in 
balance.  Accordingly, the veteran is not entitled to a 
benefit of reasonable doubt in favor of the claim.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the law were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in this case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the United States Court of Appeals for the Federal Circuit 
that invalidated a regulatory provision, implementing the 
VCAA, that required a response to VCAA in less than the 
statutory one-year period.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  In a letter 
dated in March 2001, the RO advised the veteran of what VCAA 
requires of VA, including the VA's duty to assist him; 
information and evidence needed to establish entitlement to 
the claim; what evidence is in the file; what additional 
evidence is needed; when and where to send the evidence; and 
who to call if he has any questions or needs assistance.  The 
letter also explained what the RO would do to assist the 
veteran in developing his claim if he wanted such assistance.  
It advised him that he could provide signed authorization 
forms to permit the release of relevant medical evidence from 
private physicians and treatment facilities directly to the 
RO.  Further, the Supplemental Statement of the Case (SSOC) 
issued in July 2003 set forth 38 C.F.R. § 3.159 (2003) 
pertaining to the VA's duty to assist the veteran in 
developing his claim.  The Board accordingly finds that VA 
has fulfilled its duty-to-notify obligations consistent with 
the VCAA and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
has been satisfied.  In particular, it is noted that all 
records relevant to the claim, including service medical 
records, private facility medical records, and the VA medical 
examination report, have been obtained and associated with 
the claim folder.  Moreover, in August 2003, the veteran 
acknowledged acceptance and review of the July 2003 SSOC and 
affirmatively stated that he had no other evidence relevant 
to his claim.

Also in connection with the duty to assist, the Board notes 
that the veteran maintains that he signed a document in 
service agreeing not to pursue a claim against the United 
States military or the federal government for compensation 
for hearing impairment as a result of active duty.  The Board 
reviewed the entire record in this case, and found no such 
document.  Indeed, at the September 2001 hearing before the 
undersigned, the veteran's representative himself stated that 
no such document is in the claim file.  See hearing 
transcript.  There is nothing in the record to indicate that 
the claim file was tampered with, or that the veteran's 
service medical records are incomplete.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Accordingly, a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



